IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00109-CR
 
Alfred Windon Scott,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 06-01712-CRF-361
 

ORDER REINSTATING APPEAL

 
We have received a supplemental record showing
that the trial court judge has appointed substitute appellate counsel for Scott.
This appeal is reinstated from our April 2, 2008 Abatement
Order.
                                                                                    
PER CURIAM
 
 
 
 
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
(Chief
Justice Gray dissents)
Appeal
reinstated
Order issued and filed May
21, 2008
Do not publish